Citation Nr: 1822673	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-28 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, also claimed as rheumatic fever and heart disease, angina, or aortic valvular heart disease. 

2.  Entitlement to service connection for chronic B-cell leukemia, previously claimed as blood disorder, lymphocytosis, and sickle cell anemia. 



ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1967 to November 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction now resides with the RO in New Orleans, Louisiana.  

The RO reopened the Veteran's claim for entitlement to service connection for heart disease based on the addition of ischemic heart disease to the list of diseases presumptively associated with exposure to certain herbicide agents used in Vietnam.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In the August 2011 rating decision, the RO declined to grant service connection for either ischemic heart disease or chronic B-cell leukemia after conducting a de novo review of the claim to determine entitlement to retroactive benefits as a potential Nehmer class member.  See 38 C.F.R. § 3.186; Nehmer v. United States Department of Veterans Affairs, 712 F.Supp. 1404 (N.D. Cal. 1989).  Given the liberalization of the law adding ischemic heart disease to the list of diseases presumptively associated with exposure to herbicide agents, de novo consideration is appropriate.  Spencer v. Brown, 4 Vet. App. 283 (1993); aff'd, 17 F.3d 368 (Fed. Cir. 1994).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has, or has had at any time during his appeal, ischemic heart disease or a heart disability, aside from hypertension. 

2.  The preponderance of the evidence is against a finding that the Veteran has, or has had at any time during his appeal, chronic B-cell leukemia.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for ischemic heart disease or a heart disability aside from hypertension, to include as due to herbicide exposure, for the purpose of retroactive benefits under Nehmer, have not been met.  38 U.S.C. §§ 1110, 5110(a) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.400, 3.816 (2017).

2.  The criteria for entitlement to service connection for chronic B-cell leukemia, to include as due to herbicide exposure, for the purpose of retroactive benefits under Nehmer, have not been met.  38 U.S.C. §§ 1110, 5110(a) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.400, 3.816 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA's duty to notify was satisfied by letters in October 2009 and February 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

The Veteran asserted, for instance in statements from October 2012 and August 2014, that errors had been made in adjudication of his claims subject to the Nehmer reopening.  Further, in September 2011 he requested that his case be provided special reconsideration and be transferred to a different RO, and he alleged bias in the adjudications.  The Veteran did not identify how the RO had made errors or how alleged bias had impacted his claim.  He did not provide argument as to why a specific decision made by the RO was incorrect aside from generally arguing that errors were made.  The Board has conducted a full review of the Veteran's file and all actions taken by the RO and has considered whether any errors or bias by the RO require further development.  However, the Board does not find further development necessary due to the Veteran's allegations of error and bias by the RO. See 38 U.S.C. § 7104 (2012) (the Board decides "all questions" in a case).

VA has associated with the claims folder records of the Veteran's VA outpatient treatment and records from the Social Security Administration used in conjunction with a claim for SSA disability benefits.  With regard to the Veteran'ss claims for service connection, the Board acknowledges that a VA examination and opinion have not been obtained regarding these claims.  However, the Board finds that a VA examination is not necessary in order to decide these claims.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

 The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277. On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

However, as there is no competent medical evidence of a current disability of either ischemic heart disease or chronic B-cell leukemia, a VA examination is not necessary to resolve these claims.  Based on the foregoing, VA has satisfied its duties to notify and assist under the governing law and regulations.  

II.  Service Connection

The Veteran seeks service connection for ischemic heart disease and chronic B-cell leukemia.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a) (2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection, a "current disability" includes a disability which existed at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  More recently, the Court clarified that when the record contains evidence of a disability prior to a Veteran filing a claim for that disability, the evidence of disability is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (considering the application of McClain on a diagnosis predating the filing of a claim).  The Court in Romanowsky added that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  Id. at 294.

VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Veterans' Administration.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans' Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans' Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans' Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer "class member" is a Vietnam Veteran who has a "covered herbicide disease" or the surviving spouse of a deceased Vietnam veteran who died from a "covered herbicide disease."  A covered herbicide disease is a disease for which the Secretary of Veterans Affairs established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  38 C.F.R. § 3.816 (c)(1) and (2).  Ischemic heart disease, to include coronary artery disease, and chronic B-cell leukemia were added to the list of diseases subject to presumptive service connection due to herbicide exposure, effective August 31, 2010.  75 Fed. Reg. 53,202 (Aug. 31, 2010).  However, the Board notes that the definition of ischemic heart disease does not include hypertension.  

If the "class member" and "covered herbicide disease" requirements are met and the class member had a claim for the covered herbicide disease that was denied by a VA decision dated between May 3, 1989 and the effective date of the law or regulation allowing for a presumption of the covered disease, then the effective date of the award will be the later of (1) the date of claim stemming from the original denial; or (2) the date the disability arose.  38 C.F.R. § 3.816 (c)(1) and (2).

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-43 (1999); 61 Fed. Reg. 57,586-89 (1996).  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171   (1998).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Ischemic Heart Disease

The Veteran asserts entitlement to service connection for ischemic heart disease, to include as due to in-service exposure to Agent Orange (herbicides).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Thus, there must be evidence of a current disability for the Board to consider service connection either on a direct basis or due to exposure to herbicides.  However, there is no evidence of a current ischemic heart disease disability or other heart disability associated with exposure to herbicides.  In fact, the treatment notes indicate that the Veteran does not have a heart disability or a history of a heart disability during the period on appeal.  In a January 2012 treatment note the Veteran complained of pain over his left lateral shoulder area that can radiate to his left pectoral, but the provider noted that the Veteran had no symptoms indicating cardiac etiology and no history of cardiac disease.  He complained of chronic chest pain and thoracic pain in December 2014, and he was sent for a stress test in January 2015.  The results of test indicated no significant abnormalities, no angina, and were considered normal after maximal exercise.  A treatment note from March 2017 does indicate sinus tachycardia and a borderline abnormal ECG, but no diagnosis was associated the symptoms.  No opinion has linked this abnormality to an undiagnosed heart disability as opposed to the Veteran's hypertension.  There is no evidence of follow-up treatment or further symptoms, and subsequent treatment notes do not reflect a diagnosis of a heart disability or further abnormal testing.  The treatment records do repeatedly note normal cardiac evaluations when the Veteran visited his doctors across many years of treatment.  Neither is there evidence of a diagnosis or symptoms of rheumatic fever, heart disease, angina, or aortic valvular heart disease during the pendency of the Veteran's claim. 

The Veteran has previously claimed entitlement to service connection for hypertension, including during the pendency of the Veteran's claim for entitlement to service connection for ischemic heart disease.  The Veteran's claim for entitlement to service connection for hypertension is not before the Board, and as such, the Board does not have jurisdiction to review the issue of entitlement to service connection for hypertension.  Moreover, hypertension is not a disability included in the definition of ischemic heart disease listed in 38 C.F.R. § 3.309(e).  Further, there has been no indication that the Veteran's hypertension has led to a heart disability or otherwise is intertwined with his claim of entitlement to service connection for ischemic heart disease.  Finally, while the Veteran takes medicine for his "heart and blood pressure," there has been no diagnosis of ischemic heart disease or other disabilities aside from hypertension necessitate medication during the Veteran's claim.  Instead, the treatment notes indicate that this medication is related to the Veteran's hypertension.  

Moreover, while the Veteran identified evidence in his medical record from the 1970s, 1980s, and 1990s, in a May 2012 document, he did not identify evidence of a heart disability during the pendency of his claim.  As noted above, there must be evidence of a current disability as this is the cornerstone of a VA disability claim.  Without evidence of these symptoms or diagnoses during the pendency of the Veteran's claim, service connection is not warranted.  

The Board has considered the Veteran's arguments, and whether he is competent to diagnose himself with ischemic heart disease or another cardiac disability.  There is no evidence the Veteran has the education, training, or experience to be competent to diagnose such a complex medical condition as a heart condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Further, the Board acknowledges that the Veteran's own lay statements may in some instances be sufficient to establish a current diagnosis.  Jandreau, 492 F. 3d 1372.  However, the exceptions identified in the Jandreau case do not apply to the Veteran's claim, as he has is not competent to identify the medical condition, he is has not reported a contemporaneous medical diagnosis, and he has not described symptoms later diagnosed as a heart disability.  

Based on a review of the VA treatment records, the VA treatment records, and the Veteran's statements, the Board finds that the preponderance of the evidence is against finding that the Veteran has an ischemic heart disease disability or heart disability.  Absent a current disability at any point covered by this claim, service connection is not warranted.  See Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 321.




Chronic B-cell Leukemia

The Veteran asserts entitlement to service connection for chronic B-cell leukemia, to include as due to in-service exposure to Agent Orange (herbicides).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Thus, there must be evidence of a current disability for the Board to consider service connection either on a direct basis or due to exposure to herbicides.  However, there is not evidence of a current chronic B-cell leukemia disability.  In fact, the treatment notes indicate that the Veteran does not have a diagnosis of chronic B-cell leukemia at any period during the appeal.  The Veteran also raised his previous diagnosis with sickle cell anemia, referenced a possible blood disorder due to herbicide exposure, and claimed lymphocytosis.  Yet the treatment notes do not reflect diagnoses or complaints during the period of appeal for these disorders.  

The Board has considered the Veteran's arguments, and whether he is competent to diagnose himself with chronic B-cell leukemia or a blood disorder.  There is no evidence the Veteran has the education, training, or experience to be competent to diagnose such a complex medical condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Further, while the Board acknowledges that the Veteran's own lay statements may in some instances be sufficient to establish a current diagnosis.  Jandreau, 492 F. 3d 1372.  The exceptions identified in the Jandreau case do not apply to the Veteran's claim, as he has is not competent to identify the medical condition, he is has not reported a contemporaneous medical diagnosis, and he has not described symptoms later diagnosed as the claimed disability.  

Based on the treatment records and entire record, the preponderance of the evidence is against finding that the Veteran has chronic B-cell leukemia or another blood disorder.  Absent a current disability at any point covered by this claim, service connection is not warranted.  See Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 321.


ORDER

Entitlement to service connection for ischemic heart disease is denied. 

Entitlement to service connection for chronic B-cell leukemia is denied.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


